Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 3, 2021                                                                                       Bridget M. McCormack,
                                                                                                                 Chief Justice

  162383                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 162383
                                                                    COA: 354903
                                                                    Berrien CC: 2019-003979-FH
  VARIEN MARCELLE BENNETT,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the November 2, 2020
  order of the Court of Appeals is considered. We DIRECT the Berrien County Prosecuting
  Attorney to answer the application for leave to appeal within 28 days after the date of this
  order.

         The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 3, 2021
           s0330
                                                                               Clerk